By the Court.
The motion to quash was rightly overruled. The allegation in the complaint, that the defendant “ did bring into said city of Somerville intoxicating liquor, to wit, lager beer, with intent then and there in said Somerville to sell the same himself in violation of law,” ex vi termini, imports that he was not transporting the liquor through the city to a place beyond. The complaint gives a complete definition of the of-fence, and is sufficient. Besides, the objection'is formal, and could not be made for the first time in the Superior Court. Commonwealth v. Doherty, 116Mass. 13.

Exceptions overruled.